Citation Nr: 0614559	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 through 
December 1949, and again from August 1950 through September 
1951.  He died in January 2002.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in March 2004.


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as shock due to acute anterior myocardial infarct due to 
prior posterior myocardial infarct due to atherosclerotic 
vascular disease.  Insulin dependent diabetes and azotemia 
were also noted on the death certificate as other significant 
diseases contributing to death.

2.  At the time of the veteran's death, service connection 
was in effect for a shell fragment wound to the right leg 
which was rated as 40 percent disabling from September 1951.

3.  Cardiovascular disease, diabetes, and azotemia were not 
manifested during the veteran's active duty service or within 
one year of discharge from service, nor are they otherwise 
related to the veteran's service or to a service-connected 
disability.

4.  An etiological relationship has not been demonstrated 
between the veteran's service-connected disability and his 
cardiovascular disease, diabetes, or azotemia.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease, diabetes, and azotemia were not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

2.  Cardiovascular disease, diabetes, and azotemia were not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated October 2002.  Moreover, 
in that letter, the claimant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the October 2002 letter was sent to the 
appellant prior to the April 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the October 2002 letter expressly 
notified the appellant to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for any benefit that might be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in October 2002 in which it advised the 
appellant to submit evidence regarding the cause of the 
veteran's death and showing a relationship between the cause 
of death and the veteran's service.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death, no effective date will be assigned and any 
questions of notice related to such assignments are rendered 
moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained and a 
VA examination is of record.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease and diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A certificate of death on file shows that the veteran died in 
January 2002 at the age of 75.  The immediate cause of death 
was recorded as shock due to acute anterior myocardial 
infarct due to prior posterior myocardial infarct due to 
atherosclerotic vascular disease.  Insulin dependent diabetes 
and azotemia [a type of kidney disease] were also noted on 
the death certificate as other significant diseases 
contributing to death.

At the time of the veteran's death, service connection was in 
effect for a shell fragment wound to the right leg which was 
rated as 40 percent disabling from September 1951.

A review of the veteran's service medical records show that, 
prior to his combat injury, the veteran had been found to 
have no significant abnormalities in examinations of his 
heart and vascular systems during in-service examinations 
dated December 1949 and August 1950.  Both of these complete 
examinations also revealed no suggestion of any kidney 
disease or diabetes mellitus.  On the first day of November 
1950, the veteran was wounded in Korea and hospitalized with 
an initial impression of "Wound, missile, right leg due to 
shell fragment without artery or nerve involvement" and 
"Fracture, incomplete of right tibia" due to the missile 
wound.  A debridement of the leg wound was performed during 
which a vascular drain was inserted but no vascular 
impairment was indicated.

Soon thereafter during the same month, the assessment of the 
veteran was updated to add "peroneal nerve involvement" to 
the diagnosis of the missile wound, but both the missile 
wound and the resultant fracture continued to be identified 
"with no artery involvement."  The veteran was evacuated 
from Korea to a facility in Japan during the month, and 
several treatment notes regarding his recovery are of record; 
there is no indication of any vascular impairment and it is 
repeatedly noted that there was no artery involvement for his 
leg wound.  A chest x-ray during this month revealed the 
veteran's heart to be normal in shape, size and position 
following the combat trauma.  Neither the detailed reports 
addressing the veteran's combat-wound nor any other service 
medical records refer to any complaints or findings of any 
variety of cardiovascular disease, diabetes, or kidney 
disease.

In connection with his service-connection claim at that time, 
the veteran underwent a VA examination in May 1952 in which 
the examiner was asked to identify any blood vessel 
involvement stemming from the combat wound.  In response, the 
examination report expressly noted "arterial supply, 
posterior tibial and anterior tibial normal."  No blood 
vessel involvement for the combat wound was otherwise 
suggested by the examiner's findings.

Post service medical evidence primarily consists of private 
treatment records from two doctors involved in the veteran's 
care along with private hospital records and the veteran's VA 
consultations.  Some of the post-service medical records do 
not clearly identify which member of the veteran's family 
each note refers to; this is further confused by the fact 
that some of the treatment records seem to concern one of his 
children who shares the same name as the veteran.  In any 
event, these records contain no suggestion that any 
cardiovascular disease, diabetes, or kidney disease 
manifested during the veteran's service or within one year of 
service, and there is no indication in the medical records 
prior to the veteran's death that any cardiovascular disease, 
diabetes, or kidney disease was otherwise caused by the 
veteran's service.

The record reflects that the veteran suffered a myocardial 
infarction in 1992 which caused a ventricular septal defect 
which remained the subject of medical attention throughout 
his life.  There is no suggestion in the record that the 
veteran suffered any myocardial infarction prior to 1992 and 
the veteran's doctor has indicated, in an April 2002 letter, 
that this 1992 incident is the 'prior posterior myocardial 
infarct' referenced as part of the cause of death on the 
death certificate.  In April 1997, bacteria were detected in 
the veteran's bloodstream and it appears that a medical 
impression was noted as subacute bacterial endocarditis 
probably at the site of the ventricular septal defect.  It 
would later be noted, including in a medical history authored 
in January 2002 by the veteran's doctor, that the April 1997 
examination results ultimately gave a diagnosis of 
"Wagoner's granulomatosis or other vasculitis with 
significant azotemia" and the condition "subsequently 
resolved pretty well."

Continuing forward, a September 2001 consultation report 
indicates that by that time the veteran was suffering 
increasingly difficult symptoms and had a somewhat enlarged 
heart.  He was told by one of his doctors that his 
uncorrected ventricular septal defect was causing his 
deterioration and was likely to worsen.  It appears that the 
veteran had, up to that time, declined surgical intervention 
to attempt to correct the defect.  Finally, the record shows 
that in January 2002 the veteran was hospitalized with 
apparent respiratory distress and suffered congestive heart 
failure.  An EKG revealed a large anterior infarct which gave 
a diagnosis of shock as the veteran's condition deteriorated 
until the time of his death.  There was no indication in the 
medical records that the cause of the veteran's death was 
related to service.

The appellant directs the board's attention to an April 2002 
letter from the doctor who was the signing certifier of the 
veteran's death certificate and appears to have been the 
veteran's primary case physician.  The letter begins by 
restating the findings noted on the death certificate: the 
veteran died from shock due to a "huge, acute, anterior 
myocardial infarction" with a history of a prior myocardial 
infarction and ventricular septal defect.  Most 
significantly, the letter adds that "his myocardial 
infarctions seem to be part of his vasculitis, which was a 
longstanding problem, including some even glomerulonephritis.  
These stem from infections in his wounded leg and thus, it is 
plausible that his military wounds were causally related to 
his subsequent vasculitis and myocardial infarctions."

To the extent that the doctor's April 2002 letter may 
indicate any causal link between the veteran's death and his 
service, the Board must accord this particular statement no 
probative value because the opinion is speculative in nature, 
merely stating that it is 'plausible' that there is a 
relationship; this indicates a mere possibility rather than 
any probability of a nexus.  See Bostain v. West, 11 Vet.App. 
124, 127-28, quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) 
(medical opinion expressed in terms of 'may' also implies 
'may or may not' and is too speculative to establish medical 
nexus); see also Warren v. Brown, 6 Vet.App. 4, 6 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).

The Board also the notes that the record contains a November 
2002 letter from the same doctor addressed to a member of the 
veteran's family.  In this correspondence, the doctor makes 
it clear that he cannot provide a medical rationale to 
indicate more than the mere possibility of a causal 
relationship between the veteran's death and his service as 
offered in the April 2002 letter.  Specifically, the doctor 
explains that he has carefully reviewed the records of the 
veteran and cannot "truthfully or ethically insist that his 
death at age 75, approximately fifty years after his wound, 
was hastened by that wound."  Furthermore, the doctor 
explains that the particulars of the veteran's post-service 
medical history standing alone "certainly would cause most 
patients with no wound to have coronary artery disease."  
The letter concludes with the opinion that "the biology and 
the history of his death from coronary artery disease 
complications at age 75 cannot be more directly attributed to 
his wound half a century earlier.... I have already written the 
strongest letter that I possibly could to connect his wound 
to his death."  Because of the doctor's careful review of 
the veteran's medical records, his substantial direct 
familiarity from many years of treating the veteran, and the 
fact that he was the certifying physician for the death 
certificate, this doctor's letter must be accorded 
substantial probative weight in assessing any relationship 
between the veteran's service and his death.

As noted earlier, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet.App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was shock due to acute anterior myocardial 
infarct due to prior posterior myocardial infarct due to 
atherosclerotic vascular disease; contributory diseases of 
insulin dependent diabetes mellitus and azotemia were also 
noted.  The service medical records show no findings 
suggestive of these diseases.  There are no post service 
medical records that indicate that any of these disorders 
were manifested to a compensable degree within one year 
following the veteran's discharge from service.  At the time 
of his death, service-connection was in effect for a shell 
fragment wound to the veteran's right leg.  The competent 
evidence now of record, including the statements of the 
veteran's doctor, does not suggest more than the mere 
possibility of a relationship between the veteran's death and 
the disability for which service connection was in effect.

The Board acknowledges the statements of record indicating 
that the veteran himself, in addition to his family members, 
believed that the veteran's cardiovascular difficulties were 
causally connected to his service-connected wound.  However, 
there is no indication that any of these individuals possess 
the type of specialized medical knowledge necessary to be 
competent to offer a medical opinion as to diagnosis, cause, 
or etiology of disabilities.  See Grottveit v. Brown , 5 
Vet.App. 91. 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).

For these aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet.App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


